In a proceeding pursuant to article 79 of the Civil Practice Act, the appeal is from an order which (1) consolidated two files in the office of the clerk of the court under the title of this proceeding, (2) denied the motion to dismiss the objections to the accounting and inventory, and (3) referred the account as filed and the objections to a Special Referee to hear and determine, pursuant to section 1316 of the Civil Practice Act, insofar as said order denied the motion to dismiss the objections. The motion to dismiss the objections was made on the grounds that the objectant (respondent Gertrude Dropkin) is not the proper party in interest, and that the court had no jurisdiction to consider the objections in this proceeding. Order insofar as appealed from affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Wenzel, Murphy, Hallinan and Kleinfeld, JJ., concur.